Title: From George Washington to Major General Nathanael Greene, 24 April 1779
From: Washington, George
To: Greene, Nathanael



Dear Sir
Middle brook Aprl 24th 79

Your letter of the 22d came to my hands about 9 O’clock this day. I thank you for the information contained. After the Minister has actually set out, I should be glad to be informed of it by express and (if the knowledge can be obtained readily) to be informed of his Stages, & the hour he may be expected in Camp.
I am sorry for the difficulties you have to encounter in the department of Quarter Master, especially as I have been in some degree instrumental in bringing you into it. Under these circumstances I cannot undertake to give advice, or even to hazard an opinion on the measures best for you to adopt—Your own judgment must direct. if it points to a resignation of your present Office, & your inclination leads you to the Southward, my wishes shall accompany it; and if the appointment of a successor to General Lincoln is left to me, I shall not hesitate in prefering you to this command, but I have little expectation of being consulted on the occasion—with truth & sincerity—I am Dr Sir Yrs &ca
Go: Washington